Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 7, 10-13, 16 and 19 are pending in the application. Claims 5-6, 8-9, 14-15, and 17-18 are cancelled. Claims 1, 10 and 19 are amended.
Response to Arguments
Applicant’s arguments, filed 09/08/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 3, that the claimed invention does not fall within the enumerated subgroupings because the claimed invention does not include any of the examples of commercial interactions or legal interactions, nor managing personal behavior or relationships or interactions between people because the claimed inventions does not include social activities, teaching, or following rules or instructions.
Examiner respectfully disagrees. The claimed invention does not need to specifically include the examples provided for the enumerated subgroupings. As per the MPEP 2106.04(a)(2)).  The phrase ‘methods of organizing human activity’ is used to describe concepts relating to fundamental economic principles, commercial or legal interactions, and managing personal behavior or relations or interactions between people. The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as receiving a user’s travel information and optimizing/correcting the travel schedule. Applicant’s specification in par. 0082 states that the first device 110 is a purchaser device and the second device 130 is a seller device. Therefore, under the broadest reasonable interpretation, the claim limitations are describing the interactions between a seller and a purchaser (e.g. interactions between people and/or sales activity). Therefore, the claims recite an abstract idea.
Applicant argues, on page 3-4, that the claim as a whole integrates the alleged judicial exception into a practical application. Applicant argues that the additional elements are integral to the claim and work together to achieve the benefits of the invention. Applicant argues that the elements are not recited at a high level of generality but recited to perform different and specific functions to obtain the advantages of the claimed invention.
Examiner respectfully disagrees. These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, While the applicant argues that the elements are integral to the invention, the additional elements are general purpose computers that apply the judicial exception by use of conventional computer functions (e.g. server receiving and processing information, devices inputting and displaying information). The additional elements invoke computers as a tool to perform an existing process. Therefore, they do not integrate the judicial exception into a practical application and the claims recite an abstract idea.
Applicant argues, on pages 4-5, that the additional elements when considered individually and in combination amounts to significantly more than the judicial exception. Applicant also argues that though the additional elements may be well-understood routine and conventional, they amount to significantly more than the alleged judicial exception because the claims provide a particular solution to a problem and therefore integrate the judicial exception into a practical application or provide significantly more.
Examiner respectfully disagrees. The additional elements have not been categorized as well-understood routine and conventional in the 101 analysis. As discussed above the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the alleged improvement is to the sales activity of providing various travel itineraries for review and not to a technology or technical field. Therefore, the claims recite an abstract idea and are ineligible.
Applicant’s arguments with respect to the 103 rejection of claims 10-13, and 16 have been considered and are persuasive. Examiner has withdrawn the art rejection and included the closest prior art of record below.
Novelty/Non-Obviousness
The closest prior art of record:
Gonzalez (US20180053121A1)
Gehler (US20200226364A1)
Machii (US20020032521A1)
Brice (US20070073562A1)
Ernesto Tarantino, A mobile personalized tourist guide and its user evaluation, July 5 2019, Springer (Year: 2019)

Gonzalez teaches a method of optimizing a travel itinerary. Gonzalez teaches the user profiler as part of the intelligent travel planning system which creates and stores a profile based on user characteristics and preferences input by the user. Gonzalez teaches the client device (i.e. receiving travel information provided from a first electronic device). Gonzalez teaches that the intelligent travel planning system operates in a cloud computing environment and that the cloud computing environment can include server computer systems. Gonzalez teaches travel information stored provided by the intelligent travel planning system with a travel booking system and external data source (i.e. second electronic device for local information). Gonzalez teaches external source data which includes weather, social media data, safety, etc. (i.e. activity and news for the travel place). Gonzalez teaches travel information provided by a user device in an example where the user says they want to go to japan (i.e. travel place), end of march early April and the duration of a trip (i.e. travel day and time), travel by train (i.e. transportation), and hotel availability in respected area (i.e. accommodations).  
While Gonzalez shows a hotel name in the destination and teaches that the intelligent travel planning system makes recommendations based on travel information, it does not explicitly teach the various travel information including accommodation names and a reserved day and time. It also does not teach the limitations of correcting a travel itinerary using the additional information.
Gehler teaches that the travel data received by a user interface includes travel data such as number of nights and a hotel name or identifier. However, it does not teach the limitations of correcting a travel itinerary using the additional information as mentioned above.
	Machii teaches a list from which a user can select leisure, sightseeing, shipping and eating drinking (i.e. other various additional information regarding the travel itinerary), but it does not explicitly teach the limitations of correcting a travel itinerary as mentioned above.
	Brice teaches a response indicating a change in itinerary including information about a change in travel day, however it does not teach all the limitations of correcting a travel itinerary as mentioned above.
	Tarantino teaches a trip planner algorithm that is used to adapt the tourist itinerary based on user preferences, however it does not teach all the limitations of correcting a travel itinerary as mentioned above.
In conclusion, it would not have been obvious to one of ordinary skill in the art before the effective filing date to combine the above references to teach the limitations of generating a message requesting a response on the user’s intention to correct the itinerary based on the various additional information (e.g. budget, concept of travel, transportation, preferred food, and weight for each item) and correcting the itinerary based on change information (e.g. change in travel place, change in start time of travel for each travel day and time, and change in travel day and time,)

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: Claims 1 and 10 recite ‘transmit corrected travel itinerary’. However, they should recite ‘transmit the corrected travel itinerary’. This appears to be a typographical error.  Appropriate correction is required.
Claims 1, 10, and 19 are objected to because of the following informalities: The claims recite ‘via network’ instead of ‘via a/the network’. This appears to be a typographical error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites ‘ the server providing transmitting to the first electronic device’ instead of ‘the server transmitting to the first electronic device’. This appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 7, 10-13, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 10 and 19 are directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
... generate a travel itinerary based on the travel information and the local information, and the travel itinerary is transmitted ...  and displayed ..., 1App. No. 17/143,446Attorney Docket: 7364PAT16 
wherein the travel information includes information about a travel place, a travel day and time, transportation, and accommodations, wherein the accommodations include a name and a reserved day and time, 
wherein the local information includes information about traffic in the travel place, accommodations in the travel place, a restaurant in the travel place, a landmark in the travel place, activity in the travel place, and news for the travel place, 
... generate a message requesting a response on the user's intention to correct the generated travel itinerary wherein the message is transmitted ... and displayed ..., 
... receive additional information from the user ... and ... receive the additional information ..., 
... correct the travel itinerary based on the additional information and transmit corrected travel itinerary ... to be displayed ... , and 
wherein the additional information includes information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, 
wherein the concept of travel is configured to be selected from a list which comprises rest, sightseeing, activity, and shopping, 
... correct the travel itinerary based on change information provided ... and transmit corrected travel itinerary ... to be displayed ... , 
wherein the change information includes information about a change in travel place, a change in start time of travel for each travel day and time, and a change in travel day and time.

The limitations of Claim 10 recites:
An operation method of a system for optimizing a travel schedule, the operation method comprising: 
... 
... generating a travel itinerary based on the travel information and the local information, and the travel itinerary is transmitted ... and displayed ... , 
wherein the travel information includes information about a travel place, a travel day and time, transportation, and accommodations, wherein the accommodations include a name and a reserved day and time, 
wherein the local information includes information about traffic for the travel information, accommodations for the travel information, a restaurant for the travel information, a landmark for the travel information, or activity for the travel 5App. No. 17/143,446Attorney Docket: 7364PAT16 information, 
... generate a message requesting a response on the user's intention to correct the generated travel itinerary wherein the message is transmitted ... and displayed ..., 
... receive additional information from the user ... and ... receive the additional information ... , 
... correct the travel itinerary based on the additional information and transmit corrected travel itinerary ... to be displayed ..., and 
wherein the additional information includes information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, 
wherein the concept of travel is configured to be selected from a list which comprises rest, sightseeing, activity, and shopping, 6App. No. 17/143,446Attorney Docket: 7364PAT16 
... correct the travel itinerary based on change information provided ... and transmit corrected travel itinerary ... to be displayed ... , 
wherein the change information includes information about a change in travel place, a change in start time of travel for each travel day and time, and a change in travel day and time.

The limitations of Claim 19 recites:
An operation method of a system for optimizing a travel itinerary, the operation method comprising: 
...
... transmitting the first travel itinerary ... to be displayed ... ; 
... generating a second travel itinerary based on change information or additional information about the first travel itinerary, ... receive the change information, the additional information from the user ... receive the change information and the additional information ...; and 
... transmitting ... the second travel itinerary so that the second travel itinerary is displayed ..., 
wherein the travel information includes information about a travel place, a travel day and time, transportation, and accommodations, wherein the accommodations include a name and a reserved day and time, 
wherein the local information includes information about traffic in the travel place, accommodations in the travel place, a restaurant in the travel place, a landmark in the travel place, activity in the travel place, and news for the travel place, 
wherein the additional information includes information 9App. No. 17/143,446Attorney Docket: 7364PAT16 about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, and 
wherein the change information includes information about a change in travel place, a change in start time of travel for each travel day and time, or a change in travel day and time, 
wherein the concept of travel is configured to be selected from a list which comprises rest, sightseeing, activity, and shopping.

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as receiving a user’s travel information and optimizing/correcting the travel schedule.  The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Clam 1
A system for optimizing a travel schedule, comprising: 
a first electronic device which includes a display and an input device wherein the first electronic device receives travel information from a user through the input device; 
a second electronic device which stores local information; and 
a server which includes a database and a processor wherein the first electronic device and the server are connected to each other via network, wherein the second electronic device and the server are connected to each other via network, wherein the database stores the travel information received from the first electronic device via network and the local information received from the second electronic device via network, 
Claim 10
a server receiving travel information from a first electronic device wherein the server includes a database and a 4App. No. 17/143,446Attorney Docket: 7364PAT16 processor, the first electronic device includes a display and an input device, the server and the first electronic device is connected to each other via network, the first electronic device receives the travel information from a user through the input device, and the travel information received form the first electronic device is saved in the database; 
the server receiving local information from a second electronic device wherein the second electronic device stores the local information, the second electronic device and the server are connected to each other via network, and the local information received from the second electronic device is saved in the database;
Claim 19
a server generating a first travel itinerary based on travel information and local information, wherein the server includes a database and a processor, a first electronic device includes a display and an input means, the first electronic device receives the travel information from a user through the input device and transmits the travel information to the server via network to be stored in the server; 

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-4, 7, 11-13 and 16 further recite the same abstract ideas recited in Claim 1 and 10 and 19, respectively. The following limitations further limit the abstract idea as explained above
The following limitations discuss an order of travel places:
Claim 2: The ... of claim 1, wherein the ... is configured to determine an order where a plurality of travel places are visited.  
Claim 11: The operation method of claim 10, further comprising: 
determining an order where a plurality of travel places included in the travel itinerary are visited.  
The following limitations discuss determining the travel itinerary:
Claim 3: The ... of claim 1, wherein the travel itinerary is determined based on at least one of a visitable 1App. No. 17/143,446Attorney Docket: 7364PAT16 time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  
Claim 12: The operation method of claim 10, wherein the generating of the travel itinerary includes: 
generating the travel itinerary based on at least one of a visitable time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  
Claim 4: The ... of claim 1, wherein the travel itinerary includes information about at least one of a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.   
Claim 13: The operation method of claim 10, wherein the travel itinerary includes information about at least one of 4App. No. 17/143,446Attorney Docket: 7364PAT16 a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.  
Claim 7: The ... of claim 1, wherein the travel itinerary includes recent news generated in the travel place.  
Claim 16: The operation method of claim 10, wherein the travel itinerary includes recent news generated in the travel place.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as receiving a user’s travel information and optimizing/correcting the travel schedule.  
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628